DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the Request for Continued Examination submitted by the applicant on November 03, 2020.
Claims 1-5, 7-16, and 18-20 are pending and have been examined. 
This action is made NON-FINAL.
Response to Arguments
The objections to the specification are withdrawn due to Applicant’s amendments. 
Applicant’s remarks with respect to 35 U.S.C. § 101 have been fully considered and are not persuasive. 
Applicant has amended the independent claims to recite limitations including, {optimizing a per unit fund basket by} executing a risk model check and a liquidity check, wherein the liquidity check is based on machine learning of liquidity data from a plurality of sources; 
Applicant Remarks, pg. 9; Applicant states, that the “additional elements recited in these claims integrate the alleged abstract idea into the practical application of projecting a current value for a holding and optimizing a per unit fund basket by using risk model and machine-learning based liquidity check. Thus, the liquidity check uses the result of prior liquidity checks to improve performance, which makes the computer processor an indispensable claim element.” The Examiner disagrees that the additional claim language integrates the claim into a practical application.
The Examiner disagrees. As discussed in the Final Rejection dated, August 7, 2020, because the claims fail to recite a specific technical improvement in technology, and because the additional limitations beyond generally linking the use of the judicial exception to a particular technological environment, the claims fail to recite significantly more than the alleged abstract idea. As such, Applicant’s arguments are not persuasive.
executing a risk model check and a liquidity check, wherein the liquidity check is based on machine learning of liquidity data from a plurality of sources, whether separately or in combination, fail to integrate the claims into a practical application as the amended claims, do no more than generally link the use of the machine learning, in order to perform a liquidity check. For at least these reasons the amended claims also fail to recite significantly more than the alleged abstract idea. 
Accordingly, the rejections for claims 1-5, 7-16, and 18-20 under 35 U.S.C. § 101 are maintained.   
Regarding Applicant’s remarks to the Examiner’s rejections under 103, Applicant argues that the proposed combination Gallacher and Arnott fails to render the claims obvious. Applicant argues that because the proposed combination does not disclose "calculating a current value for the holding by applying a plurality of conducted trades after the start of day value involving at least one fund in the holding and by applying a plurality of open orders to at least one of the funds in the holding" because: 
(1) Gallacher discloses the use of previous day information - not "a plurality of conducted trades after the start of day value involving at least one fund in the holding"; and
(2) Arnott fails to disclose "adjusting the per unit fund basket by using tax lot information to harvest a highest tax lot and a lowest tax lot" because Arnott discloses determining what asset lots should be used to make a trade, which is not "adjusting the per unit fund basket." 
Applicant Remarks, pg. 10. Further Applicant disagrees that Gallacher teaches trades executed by the fund management computer of Gallacher during the trading day, stating, “Gallacher specifically discloses that T-1 refers to yesterday's value.” Id. at pg. 11. Moreover, on pg. 11 using similar arguments that, “T-1 basket data’ is not ‘after the start of day value.’” However, the Examiner disagrees with Applicant’s interpretation of Gallacher. 
Applicant points out that, T-1 refers to yesterday's portfolio’s value in Gallacher; however, at least at [0012], Gallacher teaches calculating a current value for a holding by applying a plurality of conducted trades after the start of day value involving at least one fund in the holding. See Gallacher at [0012] specifically explaining, …the method includes coupling a modeling application computer to a fund management computer, which “receives start of day poitions (values) from a fund database and executes trades throughout the trading day (T) for the ETF;” in addition, explaining, that the method in Gallacher creates today’s basket data (T) using yesterday’s (T-1) data; further describing that, … the foregoing process is repeated continuously throughout the trading day {The BMA …. applies a set of rules to [calculate] the current value [e.g.,, today's basket data (T basket)] during the trading day}. 
Furthermore, Applicant’s Specification at [0003], describes related art involves, exchange traded funds (ETFs) generally require funds to project their composition and valuation for next day open, so daily processing that is usually done overnight has to be compressed to a very short period at daily close.” Further describing, at [0031] In addition, the Indicative Optimized Portfolio Value ("IOPV") may be calculated periodically (e.g., every 15 seconds) during the trading day.” The Examiner further posits that the start of day value{s} of funds in Gallacher can be interpreted as the value of the fund{s} at the close of the following day {e.g., T-1 close of yesterday trading day value for a fund being the start of day value (T)}. Accordingly, Applicant’s remarks are not persuasive. 
The Examiner disagrees with Applicant’s interpretation of Gallacher, as well as Applicant’s arguments regarding the combination of Gallacher and Arnott as used in the rejection. Applicant states, Arnott fails to disclose "adjusting the per unit fund basket by using tax lot information to harvest a highest tax lot and a lowest tax lot" because Arnott discloses determining what asset lots should be used to make a trade, which is not "adjusting the per unit fund basket." See Applicant’s Remarks, pg. 10.  
Moreover, Applicant’s arguments that the combination of Gallacher in view of Arnott fails teaches the claim language, adjusting the per unit fund basket by using tax lot information to harvest a highest tax lot and a lowest tax lot for each fund in the fund basket, is unpersuasive. Id. Applicant states, “Even assuming that this somehow discloses the lowest tax lot, which it does not, there is no disclosure of determining the highest tax lot. Therefore, the proposed combination of Gallacher and Arnott fail to disclose this element.” Applicant Remarks, pg. 13. However, the Examiner respectfully disagrees.
Specifically, Applicant’s Specification states, at [0010] “…the step of adjusting the per unit fund basket by using tax lot information to harvest a highest tax lot and a lowest tax lot may include identifying a plurality of securities in the per unit fund basket having a minimum loss or a maximized gain…;” 
 
Further, Arnott at [0129] as cited in the Final rejection, teaches:

[0129] …the lot decision engine chooses to trade a lot with the {e.g., identifying lot with highest basis} in order to generate the smallest amount of capital gains from the sale of an asset. This reduces the adverse tax consequences to the investor from the trade {adjusting the per unit fund basket using tax lot information regarding an asset involved in the trade}. 

Thus, Gallacher in view of Arnott teaches adjusting a per unit fund basket by using tax lot information to harvest a highest tax lot and a lowest tax lot based on the broadest reasonable interpretation of Applicant’s claim language, and furthermore in light of Applicant’s Specification at least at [0010]. Accordingly, Applicant’s remarks are unpersuasive. 
Applicant's additional art arguments are considered moot due to the new grounds of rejection provided below.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5, 7-16, and 18-20 are directed to a method (i.e., process) and a system (i.e., a machine) which are of the statutory categories of invention.  (Step 1: YES). 
Claims 1 and 13 recite the limitations below. 
(Abstract language emphasized in bold; Additional claim limitations underlined): 
1. A method for dynamic implementation of exchange traded funds, comprising: in an information processing apparatus comprising at least one computer processor: receiving a start of day value for a holding comprising a plurality of funds; calculating a current value for the holding by applying a plurality of conducted trades after the start of day value involving at least one fund in the holding and by applying a plurality of open orders to at least one of the funds in the holding; determining a per unit fund basket based on the current value; executing an optimization rule to optimize the per unit fund basket comprising executing a risk model check and a liquidity check, wherein the liquidity check is based on machine learning of liquidity data from a plurality of sources; executing a compliance rule to check compliance for  the per unit fund basket; adjusting the per unit fund basket by using tax lot information to harvest a highest tax lot and a lowest tax lot for each fund in the basket; rebalancing the per unit fund basket to match a next day index.
13. A system for dynamic implementation of exchange traded funds, comprising: an ETF processing engine comprising at least one computer processor; a position engine; a trade generator; a compliance engine; and a taxlot engine; wherein: the ETF processing engine receives a start of day value for a holding comprising a plurality of funds from the position engine; the position engine provides a plurality of conducted trades after the start of day value involving at least one fund in the holding; the position engine provides a plurality of open orders to at least one fund in the holding; the ETF processing engine projects a current value for the holding by applying the plurality of conducted trades and by applying the plurality of open orders; the ETF processing engine determines a per unit fund basket based on the current value; the ETF processing engine optimizes the per unit fund basket by executing a risk model check and a liquidity check, wherein the liquidity check is based on machine learning of liquidity data from a plurality of sources; the compliance engine compliance checks the per unit fund basket; the taxlot engine adjusts the per unit fund basket by using tax lot information to harvest a highest tax lot and a lowest tax lot for each fund in the fund basket; and the ETF processing engine rebalances the per unit fund basket to match a next day index received from an index provider.  

These limitations, e.g., a method or system for implementing exchange traded funds, under their broadest reasonable interpretation, cover performance of the limitations as a commercial or legal interaction, which falls under the abstract grouping of certain methods of organizing human activity. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), and the October 2019 Patent Eligibility Guidance Update (“2019 OCT UPDATE”). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Accordingly, claims 1 and 13 recite an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, claims 1 and 13 recite additional elements underlined above. The claim limitation including, executing a risk model check and a liquidity check, wherein the liquidity check is based on machine learning of liquidity data from a plurality of sources; {projecting or calculating} a current value for the holding by applying the plurality of conducted trades and by applying the plurality of open orders; and {adjusting} the per unit fund basket by using tax lot information to harvest a highest tax lot and a lowest tax lot for each fund in the fund basket. 
The additional limitations are recited at a high level of generality, e.g., as a general means of analyzing data in the executing step using machine learning of data. Amending the claims to recite a machine learning model to analyze liquidity data is merely reciting hardware/software at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using generic computer components. Furthermore, the limitation amounts to mere data gathering to perform a liquidity check, which a form of insignificant extra-solution activity. Moreover, the calculating {e.g., the current value of a holding by conducting trades and applying open orders}; and adjusting the per unit fund basket using tax information, are all recited a high level as a general means of data gathering, and analysis for calculating the value of a holding and using tax information of the holding to adjust the value.  
As a result, claims 1 and 13 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements using computer hardware amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not change the outcome of the analysis, when considered separately and as an ordered combination. 
As a result, claims 1 and 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more).  
Furthermore, claims dependent upon independent claims 1 and 13 further define the abstract idea present in the independent claims and are therefore also directed to Certain Methods of Organizing Human Activity. 
As discussed above with regarding the failure to integrate of the abstract idea into a practical application, the additional elements recited in the dependent claims amount to no more than mere instructions to apply the exception using generic computer components. See Applicant’s Specification at least at [00119]. The additional elements including, receiving a processed rebalanced per unit fund basket from the fund accountant, wherein the processed rebalanced per unit fund basket has been processed with corporate actions and valued based on a fair value pricing model {claims 3 and 14}; wherein the compliance rule comprises a {…} check {claims 7-9, and 18}; and adjusting the per unit fund basket by using tax lot information {…} {10 and 19}, are recited at a high level of generality, e.g., the receiving limitation amounting to a general means of data gathering which a form of insignificant extra-solution activity. 
Moreover, the compliance checking and adjusting limitations, including adjusting the per unit fund basket using tax information, are recited a high level as a general means of data gathering, and analysis for merely calculating the value of a holding and using tax information of the holding to adjust the value.  Further the dependent claims merely link the abstract idea to a particular technological environment (e.g., "implementation via computers"). 
Accordingly, claims 1-5, 7-16, and 18-20 are not directed to patent eligible subject matter.

Claim Rejections - 35 USC §103

























































































































































































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.












































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 2019/0333151 A1 to Gallacher, in view of U.S. App. Pub. No. US 2007/0055599 A1 to Arnott, further in view of US 20150324919 A1 to Riggs 
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)

Regarding claim 1:
	Gallacher teaches:
1. A method for dynamic implementation of exchange traded funds, comprising: in an information processing apparatus comprising at least one computer processor: receiving a start of day value for a holding comprising a plurality of funds; 
Gallacher at least at [0012] {receiving start of day value [i.e., start of day value involving at least one fund]; system teaches in addition using [T-1 encrypted data]}; [Id.] teaching, in one aspect of the present invention, a method is provided for modeling and generating basket data for non-transparent exchange-traded fund (ETF) portfolios for creation and redemption of ETF share; See Gallacher at least at [0013] teaching, the FMC [i.e., an information processing apparatus] has a memory, a processor [at least one computer processor], and a stored program in the memory executable by the processor…)
calculating a current value for the holding by applying a plurality of conducted trades after the start of day value involving at least one fund in the holding and by applying a plurality of open orders to at least one of the funds in the holding; 
Gallacher [Abstract]; [0012] teaching {“receiving start of day positions [i.e., start of day value involving at least one fund];” system teaches in addition using [T-1 encrypted data]}; The BMA …. applies a set of rules to {calculate} a current value i.e., today's basket data (T basket); … the foregoing is repeated continuously throughout the trading day. See also Gallacher at least at [0063] teaching, capturing today's creation/redemption information at 76, and applying the information to provide an accurate view of the current state {value} of the fund portfolio {i.e., calculating the current value, after the start of day value}.
determining a per unit fund basket based on the current value; executing an optimization rule to optimize the per unit fund basket comprising 
See Applicant Specification at [0008] describing, ...optimizing the per unit fund basket may include performing at least one of a risk model check and a liquidity check).
See Gallacher at least at [0068], [0059], [0073], [0008] teaching, a net asset value (NAV) for an ETF is calculated at the end of each day as well as a projected NAV for the following day [calculating NAV for fund, e.g., determining per unit fund basket based on current value]. See also Gallacher at [0075] teaching, process may vary based on {liquidity} [e.g., optimizing based on liquidity of the per unit fund basket] and data availability 
executing a risk model check and a liquidity check {…}; 
See Gallacher at least at [0008] disclosing, ETFs must generate these baskets day after day, involving sophisticated risk analytics [performing a risk model check] as well as specialized front-office systems; [0075] {e.g. liquidity check}
executing a compliance rule to check compliance for  the per unit fund basket; 
Gallacher Figs. 2, 3 {executing compliance check}; [0068], [0059], [0073], [0008] teaching the system 44 then running a post trade compliance check [compliance check]
rebalancing the per unit fund basket to match a next day index.
See Gallacher at least at [0004] teaching, asset allocation changes typically involve rebalancing a fund's asset allocation [rebalancing the per-unit basket] to correct for market valuation changes and cashflows, to align an Index Fund with its target index [i.e., matching an index], and to make discretionary or tactical changes initiated by fund managers 

Gallacher does not explicitly teach however Arnott teaches:

adjusting the per unit fund basket by using tax lot information to harvest a highest tax lot and a lowest tax lot for each fund in the basket; 
Arnott at least at Fig. 19, [0007]-[0008], [0108], [0138]-[0140], and [0129] teaching, the …the lot decision engine will choose to trade a lot with the highest basis in order to generate the smallest amount of capital gains from the sale of an asset. This reduces the adverse tax consequences to the investor from the trade {adjusting the per unit fund basket using tax lot information regarding an asset involved in the trade}.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Gallacher discussed above, to substitute the method and apparatus for managing a portfolio of investment objects taught in Arnott above, which is common to the same field of endeavor of modeling and generating basket data for exchange-traded funds in Gallacher. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better system and method for managing a portfolio of investment objects as taught in Arnott [Title], [Abstract].

Gallacher does not explicitly teach however Riggs teaches:

{…} wherein the liquidity check is based on machine learning of liquidity data from a plurality of sources; 
See Applicant Specification [0044] …In one embodiment, trade gen engine may use machine learning to review liquidity data from multiple sources and assigns a liquidity score to generate trades
Riggs [0003], [0218], [0252] teaching the system uses machine learning, [0261] …this statistical methodology enables the construction of large and mid-cap equity portfolios … and permits the development of indices that realize rates of risk and liquidity-adjusted return 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Gallacher discussed above, to substitute a liquidity check based on machine learning of liquidity data as taught in Riggs, which is common to the same field of endeavor of modeling and generating basket data for exchange-traded funds. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exists a need to facilitate a better system and method for checking liquidity based on machine learning of liquidity data as taught in Riggs [Title], [Abstract], and [0003].

Regarding claim 2:
	Gallacher teaches:
2. The method of claim 1, further comprising: communicating the rebalanced per unit fund basket to a fund accountant.  
Gallacher at least at [0068], teaching if compliance finds no issues, then the proposed basket is ready for approval, at which point the operations team approves and sends it at 28 to the Exchange Traded Product (ETP) administrator 30 [i.e., communicating the per unit fund basket to the fund accountant]).

Regarding claim 3:
	Gallacher teaches:
3. The method of claim 2, further comprising: receiving a processed rebalanced per unit fund basket from the fund accountant, wherein the processed rebalanced per unit fund basket has been processed with corporate actions and valued based on a fair value pricing model.  
See Gallacher at least at [0071], [0090] disclosing, ETP Administrator [i.e., fund accountant] returns a basket 32 to the BMA, where it is reconciled against the APLF file 28 at module 36 [i.e., receiving a basket from the fund accountant]. See also Gallacher at least at [0072] disclosing, fund accounting module 48 is responsible for daily cost basis accounting for the fund, including corporate action processing, GL (general ledger) and NAV (net asset value) calculation [corporate action processing and valued based on a fair value pricing model).

Regarding claim 4:
	Gallacher teaches:
4. The method of claim 3, further comprising: presenting the processed rebalanced per-unit basket to authorized participants for approval.  
See Gallacher at least at [0068], teaching if compliance finds no issues, then the proposed basket is ready for approval, at which point the operations team approves and sends it at 28 to the Exchange Traded Product (ETP) administrator 30 [i.e., communicating the per unit fund basket to the fund accountant]).

Regarding claim 7:
	Gallacher teaches:
7. The method of claim 1, wherein the compliance rule comprises a buy or sell restriction check.  
See Gallacher at least at [0087] disclosing, APLF results are reviewed and then sent to compliance [compliance check] at 27 for trading violation verification. See also Gallacher at least at [0123] disclosing, Country Restriction Country trading restriction [i.e., buy sell restriction]); [0012] The BMA then applies a set of rules to the composite image of the ETF portfolio to generate today's basket data (T basket).


Regarding claim 8:
	Gallacher teaches:
8. The method of claim 1, wherein the compliance rule comprises a banned party check.  
Gallacher at least at [0087] disclosing, APLF results are reviewed and then sent to compliance [compliance check] at 27 for trading violation verification. See also Gallacher at least at [0123] disclosing, Country Restriction Country trading restriction [banned party i.e., a “country” trading restriction]); [0012] The BMA then applies a set of rules to the composite image of the ETF portfolio to generate today's basket data (T basket).


Regarding claim 10:
	Gallacher teaches:
10. The method of claim 1, wherein the step of adjusting the per unit fund basket by using tax lot information to harvest a highest tax lot and a lowest tax lot comprises: {…} and creating a create/redeem basket of the identified securities.  
Gallacher at least at [0063] teaching, module 24 thus captures today's creation/redemption information at 76 [creating a create/redeem basket of the identified securities], and applies the information to provide an accurate view of the current state of the fund portfolio);

Gallacher does not explicitly teach however Arnott teaches:

{…} identifying a plurality of securities in the per unit fund basket having a minimum loss or a maximized gain; {…}
Applicant Specification at [0010] …adjusting the per unit fund basket by using tax lot information to harvest a highest tax lot and a lowest tax lot may include identifying a plurality of securities in the per unit fund basket having a minimum loss or a maximized gain”
Arnott at least at Fig. 19, [0108], [0138]-[0140], and [0129] teaching, if the virtual fund manager determines (904) that a trade is allowable, the virtual fund manager uses a lot decision engine 908, a set of lot selection rules 909, the lot matrix, and the holding matrix to determine which lot held by the investor in the investor's sub-accounts to trade [adjusting the per unit fund basket by using tax lot information]. For example, the lot decision engine will choose to trade a lot with the highest basis in order to generate the smallest amount of capital gains from the sale of an asset [i.e., a highest tax lot, “minimum loss”]; see also Arnott at Fig. 19 element 1902 (e.g., decision “NO”) teaching, a loss harvest threshold that has not been reached [i.e., a lowest tax lot]). 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Gallacher discussed above, to substitute the method and apparatus for managing a portfolio of investment objects taught in Arnott above, which is common to the same field of endeavor of modeling and generating basket data for exchange-traded funds. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Arnott at [Abstract]. Thus, there exist a need to facilitate a better system and method for managing a portfolio of investment objects as taught in Arnott [Title], [Abstract].

Regarding claim 11:
	Gallacher teaches:
11. The method of claim 1, wherein the step of rebalancing the per unit basket to match a next day index comprises: adding or subtracting funds from the per unit basket based on the next day index.  
See Gallacher at least at [0051] disclosing, the system creates creation/redemption baskets on a T−1 basis, with T corresponding to the trading day. So, for example, beginning at Sam on T−1, the portfolio manager and the operations team decide whether they want to make any rule changes to adjust the basket (and ultimately the fund portfolio) [i.e., rebalancing the per unit basket to match a next day index by adding funds] ahead of the tight window at the end of the day when the system actually calculates and processes the basket, as described in greater detail herein below).

Regarding claim 12:
	Gallacher teaches:
12. The method of claim 1, further comprising: publishing the rebalanced per unit fund basket.  
Gallacher at least at [0044] disclosing, as mentioned above, during the same trading day, primary market system 38 has been transacting with Authorized Participants to create and/or redeem shares of the fund, based on the creation/redemption basket published by the fund (e.g., via BMA 34) the previous day [i.e., publishing the per unit basket]).

Regarding claim 13:
	Gallacher teaches:
13. A system for dynamic implementation of exchange traded funds, comprising: an ETF processing engine comprising at least one computer processor; a position engine; a trade generator; a compliance engine; and a taxlot engine; wherein: 
Gallacher at least at [0037] and [0012] teaching, coupling a basket modeling application computer (BMA) [processing engine] to: a specialized fund management computer (FMC)… [i.e., position engine]; See also Gallacher at least at [0037] teaching, as used herein, the terms “computer” and “end-user device” are meant to encompass … a processor [comprising at least one computer processor]; See also Gallacher at [0013] discussing [trade generator].
the ETF processing engine receives a start of day value for a holding comprising a plurality of funds from the position engine; 
Gallacher at Gallacher at least at [0012] {receiving start of day value [i.e., start of day value involving at least one fund]; system teaches in addition using [T-1 encrypted data]}; See Gallacher at least at [0013] teaching, the FMC [i.e., position engine] has a memory, a processor, and a stored program in the memory executable by the processor, the stored program configured to cause the FMC to transmit, during the trading day, portfolio data to the BMA [i.e., processing engine], the portfolio data including portfolio information for the ETF including start of day positions and trading information [processing engine receiving a start of day value for a holding from the FMC]).
the position engine provides a plurality of conducted trades after the start of day value involving at least one fund in the holding; the position engine provides a plurality of open orders to at least one fund in the holding;
See Gallacher [Abstract]; The BMA technically validates and transforms the data to form a composite image of the ETF portfolio, applies a set of rules to generate today's basket data (T basket), and disseminates the T basket; See also Gallacher at least at [0063] teaching, module 24 thus captures today's creation/redemption information at 76, and applies the information to provide an accurate view of the current state of the fund portfolio [calculating a current value after the start of day value].
the ETF processing engine projects a current value for the holding by applying the plurality of conducted trades and by applying the plurality of open orders; the ETF processing engine determines a per unit fund basket based on the current value; 
Gallacher [0008] teaching, a net asset value (NAV) for an ETF is calculated at the end of each day as well as a projected NAV for the following day [calculating NAV for fund, e.g., determining per unit fund basket based on current value]. See also Gallacher at least at [0063] teaching, module 24 thus captures today's creation/redemption information at 76, and applies the information to provide an accurate view of the current state of the fund portfolio [calculating a current value after the start of day value].
the ETF processing engine optimizes the per unit fund basket by executing a risk model check and a liquidity check {…}
See Gallacher at least at [0008] disclosing, ETFs must generate these baskets day after day, involving sophisticated risk analytics [performing a risk model check]; [0075] {e.g. liquidity check}; See also Gallacher at least at [0068], [0059], [0073], and [0075] teaching, process may vary based on {liquidity} [e.g., optimizing based on liquidity of the per unit fund basket] and data availability 
the compliance engine compliance checks the per unit fund basket;
Gallacher Figs. 2, 3 {executing compliance check}; [0068], [0059], [0073], [0008] teaching the system 44 then running a post trade compliance check [compliance check]
and the ETF processing engine rebalances the per unit fund basket to match a next day index received from an index provider.  
See Gallacher at least at [0004] teaching, asset allocation changes typically involve rebalancing a fund's asset allocation [rebalancing the per-unit basket] to correct for market valuation changes and cashflows, to align an Index Fund with its target index [i.e., matching an index], and to make discretionary or tactical changes initiated by fund managers 

Gallacher does not explicitly teach however Arnott teaches:

the taxlot engine adjusts the per unit fund basket by using tax lot information to harvest a highest tax lot and a lowest tax lot for each fund in the fund basket; 
Arnott at least at Fig. 19, [0007]-[0008], [0108], [0138]-[0140], and [0129] teaching, the …the lot decision engine will choose to trade a lot with the highest basis in order to generate the smallest amount of capital gains from the sale of an asset. This reduces the adverse tax consequences to the investor from the trade {adjusting the per unit fund basket using tax lot information regarding an asset involved in the trade}.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Gallacher discussed above, to substitute the method and apparatus for managing a portfolio of investment objects taught in Arnott above, which is common to the same field of endeavor of modeling and generating basket data for exchange-traded funds in Gallacher. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better system and method for managing a portfolio of investment objects as taught in Arnott [Title], [Abstract].

Gallacher does not explicitly teach however Riggs teaches:

{…} wherein the liquidity check is based on machine learning of liquidity data from a plurality of sources;
See Applicant Specification [0044] …In one embodiment, trade gen engine may use machine learning to review liquidity data from multiple sources and assigns a liquidity score to generate trades
Riggs [0003], [0218], [0252] teaching the system uses machine learning, [0261] …this statistical methodology enables the construction of large and mid-cap equity portfolios … and permits the development of indices that realize rates of risk and liquidity-adjusted return 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Gallacher discussed above, to substitute a liquidity check based on machine learning of liquidity data as taught in Riggs, which is common to the same field of endeavor of modeling and generating basket data for exchange-traded funds. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exists a need to facilitate a better system and method for checking liquidity based on machine learning of liquidity data as taught in Riggs [Title], [Abstract], and [0003].

Regarding claim 14:
	Gallacher teaches:
14. The system of claim 13, wherein the ETF processing engine communicates the rebalanced per unit fund basket to a fund accountant and receives a processed per unit fund basket from the fund accountant, wherein the processed rebalanced per unit fund basket has been processed with corporate actions and valued based on a fair value pricing model.  
See Gallacher at least at [0071], [0090] disclosing, ETP Administrator [i.e., fund accountant] returns a basket 32 to the BMA, where it is reconciled against the APLF file 28 at module 36 [i.e., receiving a basket from the fund accountant]. See also Gallacher at least at [0072] disclosing, fund accounting module 48 is responsible for daily cost basis accounting for the fund, including corporate action processing, GL (general ledger) and NAV (net asset value) calculation [corporate action processing and valued based on a fair value pricing model).

Regarding claim 15:
	Gallacher teaches:
15. The system of claim 13, wherein the ETF processing engine presents the rebalanced per unit fund basket to authorized participants for approval.  
See Gallacher at least at [0068], teaching if compliance finds no issues, then the proposed basket is ready for approval, at which point the operations team approves and sends it at 28 to the Exchange Traded Product (ETP) administrator 30 [i.e., communicating the per unit fund basket to the fund accountant]).

Regarding claim 18:
	Gallacher teaches:
18. The system of claim 13, wherein the compliance engine checks at least one of a buy or sell restriction, a banned party list, {…} 
See Gallacher at least at [0087] disclosing, APLF results are reviewed and then sent to compliance [compliance check] at 27 for trading violation verification. Gallacher at least at [0123] disclosing, Country Restriction Country trading restriction [i.e., buy sell restriction]); [0123] disclosing, Country Restriction Country trading restriction [banned party i.e., a “country” trading restriction]); [0012] The BMA then applies a set of rules to the composite image of the ETF portfolio to generate today's basket data (T basket).

Gallacher does not explicitly teach however Weisz teaches:

{…} compliance engine checks {…} a Global Family Name, and a Standard Party Name.  
Weisz, in the same field of endeavor teaches the above limitation (See Weisz at least at Col. 22 ll. 66 – Col. 23 ll. 4 teaching, optionally, the Issuer may identify potential investors (e.g., by name or identification number) [i.e., global name or a standard party name] barred from investing in the issuers restricted securities offering. Issuer is prompted to agree to allow all investors to participate in the offering as per regulations for the designated “safe harbor” exemption, in the event that no investors are barred).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Gallacher discussed above, to substitute enabling and facilitating automated real-time dynamic valuation and trading as taught in Weisz above, which is common to the same field of endeavor of modeling and generating basket data for exchange-traded funds. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for enabling and facilitating automated real-time dynamic valuation and trading as taught in Weisz. See [Abstract].  

Regarding claim 19:
	Gallacher teaches:
19. The system of claim 13, wherein the taxlot engine adjusts the per unit fund basket by {…} creating a create/redeem basket of the identified securities.  
Gallacher at least at [0063] teaching, module 24 thus captures today's creation/redemption information at 76 [creating a create/redeem basket of the identified securities], and applies the information to provide an accurate view of the current state of the fund portfolio)

Gallacher does not explicitly teach however Arnott teaches:

{…} identifying a plurality of securities in the per unit fund basket having a minimum loss or a maximized gain, and {…}
Applicant Specification at [0010] …adjusting the per unit fund basket by using tax lot information to harvest a highest tax lot and a lowest tax lot may include identifying a plurality of securities in the per unit fund basket having a minimum loss or a maximized gain” 
Arnott at least at Fig. 19, [0108], [0138]-[0140], and [0129] …For example, the lot decision engine will choose to trade a lot with the highest basis in order to generate the smallest amount of capital gains from the sale of an asset [i.e., a highest tax lot, “minimum loss”]; see also Arnott at Fig. 19 element 1902 (e.g., decision “NO”) teaching, a loss harvest threshold that has not been reached [i.e., a lowest tax lot]). 

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Gallacher discussed above, to substitute the method and apparatus for managing a portfolio of investment objects taught in Arnott above, which is common to the same field of endeavor of modeling and generating basket data for exchange-traded funds. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. See Arnott at [Abstract]. Thus, there exist a need to facilitate a better system and method for managing a portfolio of investment objects as taught in Arnott [Title], [Abstract].

Regarding claim 20:
	Gallacher teaches:
20. The system of claim 13, wherein the ETF processing engine rebalances the per unit basket by adding or subtracting funds from the per unit basket based on the next day index.
See Gallacher at least at [0051] disclosing, the system creates creation/redemption baskets on a T−1 basis, with T corresponding to the trading day. So, for example, beginning at Sam on T−1, the portfolio manager and the operations team decide whether they want to make any rule changes to adjust the basket (and ultimately the fund portfolio) [i.e., rebalancing the per unit basket to match a next day index by adding funds] ahead of the tight window at the end of the day when the system actually calculates and processes the basket, as described in greater detail hereinbelow).

Claims 5 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Gallacher, Arnott, and Riggs, further in view of 20050108146 to Bond et al. (hereinafter, “Bond”). 
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 5:
	Bond further teaches:
5. The method of claim 1, wherein the step of determining a per unit fund basket based on the current value comprises: determining a number of units for the holding; and using the number of units to divide the holding into a plurality of per unit fund baskets.  
Bond at least at [0023] teaching, once all of the assets for purchase of the underlying securities have been accumulated, the Trust will determine how to issue shares of the fund by calculating an expected opening NAV. This expected opening NAV will be the total dollar value of the assets for the purchase of the underlying securities [the holding], divided by the total number of shares [determined number of units for the holding] to be issued).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Gallacher to substitute the system and method for establishing exchange traded funds as disclosed as taught above in Bond, which is common to the same field of endeavor of modeling and generating basket data for exchange-traded funds. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for modeling and generating basket data for exchange-traded funds (ETFs), in order to determine how to issue shares of the holding as taught in Bond Abstract, [0023].

Regarding claim 16:
	Bond further teaches:
16. The system of claim 13, wherein the ETF processing determines the per unit fund basket based on the current value by determining a number of units for the holding; and using the number of units to divide the holding into a plurality of per unit fund baskets.  
Bond at least at [0023] teaching, once all of the assets for purchase of the underlying securities have been accumulated, the Trust will determine how to issue shares of the fund by calculating an expected opening NAV. This expected opening NAV will be the total dollar value of the assets for the purchase of the underlying securities [the holding], divided by the total number of shares [determined number of units for the holding] to be issued).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Gallacher to substitute the system and method for establishing exchange traded funds as disclosed as taught above in Bond, which is common to the same field of endeavor of modeling and generating basket data for exchange-traded funds. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for modeling and generating basket data for exchange-traded funds (ETFs), in order to determine how to issue shares of the holding as taught in Bond Abstract, [0023].


Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Gallacher, Arnott, and Riggs, and further in view of U.S. Pat. No. US 9,805,419 B1 to Weisz (hereinafter “Weisz”).

(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 9:
	Weisz further teaches:
9. The method of claim 1, wherein the compliance rule comprises a Global Family Name or a Standard Party Name check.
Weisz, in the same field of endeavor teaches the above limitation (See Weisz at least at Col. 22 ll. 66 – Col. 23 ll. 4 teaching, optionally, the Issuer may identify potential investors (e.g., by name or identification number) [i.e., global name or a standard party name] barred from investing in the issuers restricted securities offering. Issuer is prompted to agree to allow all investors to participate in the offering as per regulations for the designated “safe harbor” exemption, in the event that no investors are barred).

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Gallacher discussed above, to substitute enabling and facilitating automated real-time dynamic valuation and trading as taught in Weisz above, which is common to the same field of endeavor of modeling and generating basket data for exchange-traded funds. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. There exist a need to facilitate a better system and method for enabling and facilitating automated real-time dynamic valuation and trading as taught in Weisz. See [Abstract].  


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US-2017/0200228-A1 to Bryant et al. 
(2) U.S. Patent Application Publication US-20170011462-A1 to Anliker et al.
(3) U.S. Patent Application Publication US-20170004580-A1 to Phillips.
(4) U.S. Patent Application Publication US-20160180462-A1 to Tull, Jr.
(5) U.S. Patent Application Publication US-20160063622-A1 to Van Tol et al.
(6) U.S. Patent Application Publication US-20150317737-A1 to Wallace.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694